Citation Nr: 1141451	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-00 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to reimbursement of medical expenses for inpatient treatment at Central Maine Medical Center received from October 25th through the 28th of 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel






INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision by the VA Medical Center in Augusta, Maine.

The issues of entitlement to service connection for hypertension and renal problems secondary to service connected diabetes are referred back to the RO as requested by the Veteran's representative in his written brief presentation dated in October 2007.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, treatment at the Central Maine Medical Center from October 25th through October 28th, 2006, was for a medical emergency and the Veteran was not able to be seen at a VA facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at the Central Maine Medical Center from October 25th through October 28th 2006, have been met. 38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 17.120, 17.121, 17.1000-17.1008 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at the Central Maine Medical Center from October 25th through the 28th of 2006.  The medical records reveal that the Veteran was hospitalized on October 25, 2006 for bleeding, vomiting and blood in his stool and was placed in the intensive care unit.  The Veteran was awarded compensation for his first day of hospitalization because the care was emergent.  However, the Veteran was denied compensation for the remainder of his stay in the hospital based on a determination that the Veteran was in stable condition and could have been transferred to another hospital.  The Veteran submitted a bill for charges in the amount of $12,407.75.  

As the Board's decision herein to grant payment or reimbursement of medical expenses incurred for treatment at the Central Maine Medical Center for the dates of October 25th through the 28th, constitutes a full grant of the benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  

The AOJ adjudicated the Veteran's claim pursuant to the Veterans Millennium Health Care and Benefits Act and implementing regulations.  See 38 U.S.C.A. § 1725 (West 2002), 38 C.F.R. §§ 17.1000-17.1008 (2011).  Entitlement to reimbursement revolves around determinations of two factors: the emergent nature of the Veteran's health problem under 38 C.F.R. § 17.1002(b), and the feasibility of obtaining treatment for such at a VA facility.  38 C.F.R. § 17.1002(c). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The record shows that the Veteran's claim for payment was timely filed, the treatment was provided for a nonservice-connected condition, the private hospital provided emergency care as any delay would have caused further harm to the Veteran, the Veteran was enrolled in the VA health care system at the time of treatment and he sought VA treatment within the past 24 months.  Additionally, the evidence reflects that the Veteran is financially liable to the private hospital for the treatment at issue, as he has submitted a payment notice.  

Accordingly, the remaining issue is whether any medical care beyond the initial emergency evaluation and treatment was of such nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.  As a general matter, the Board observes that the Veteran should attempt to use a VA facility whenever possible in light of the very high costs involved in private care, clearly impacting VA's ability to help veterans overall.  However, based on the following evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria have been met in this case.

On October 26, 2006 Central Maine Medical Center called VA to provide clinical information to secure the inpatient stay for the Veteran and did not receive a call back.  The Veteran testified that the VA hospital stated that no beds were available.  As a result, the Veteran was unable to seek medical care at the VA, as an attempt was made to contact VA and they were unreachable or medical care was unattainable.  The Board notes that the treatment records show that the Veteran received a blood transfusion on October 26, 2006 and was released on October 28, 2006.  A letter from the Medical Center states that the Veteran was discharged on October 27th 2006.  The Board assumes the date of the 27th to be noted in error.  Regardless, the Veteran will only be compensated for his time spent in the hospital.  

The law requires that initial evaluation and treatment be rendered for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.   The Board will expound that moving the Veteran on the second day of his confinement at the hospital could reasonably result in placing the health of the Veteran in serious jeopardy, as he was experiencing blood loss and needed a transfusion.  See 38 C.F.R. § 17.1002(b).

In this regard, statements by the Veteran as well as hospital treatment records show an upper gastrointestinal bleed and a blood transfusion with the Veteran only being reported to have been in stable condition on the day he was discharged.  Moreover, there is also credible evidence that space was not available at the VA facility, and, therefore, that the Veteran could not have reasonably been transferred.  

In short, the Board finds that the Veteran satisfied the requirements of 38 C.F.R. § 17.1002(d) in that there is credible and probative evidence suggesting that the Veteran was not stable, and that the Veteran could not be safely transferred by VA.  In this regard, the Board is of the opinion that a "safe transfer" from one medical facility to another must be more than the Veteran's ability to be physically moved from one facility to another.  The intent of 38 C.F.R. § 17.1002(d) in requiring a safe transfer inherently includes the capability of the medical facility receiving the patient to treat the patient in the manner required including having a bed available for that patient.

Accordingly, the criteria for entitlement to reimbursement for the medical expenses incurred for treatment received at the Central Maine Medical Center from October 25th to the 28th of 2006 have been met, and the Veteran's claim is granted.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.


ORDER

Payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at the Central Maine Medical Center on October 25th, 26th, 27th  and 28th of 2006, is granted. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


